DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Regarding the argument that Swaminathan et al. (US PGPUB 2017/0016430 A1) does not disclose teach or suggest, “detecting unreliable data relating to a power production which is detected or conveyed by sensors on or at a wind turbine.” Swaminathan et al. discloses in [0038]-[0039] a feedback loop wherein the forecasts (prediction/unreliable date) and the actual results are applied to the model selection relating to power production [0038] and therefore detects unreliable date relating to power production.
Regarding the argument that Swaminathan et al. fails to disclose, teach, or suggest the use of interpolation to detect unreliable data; Swaminathan et al. discloses a plurality of actual models [(ARCS, ARCH, ARMA, GFARCH, and or MA) of which MA and ARMA [0033], any of these AR type of models uses auto-regression with is interpolation.
Regarding the argument that claims 18 and 19 are no longer “software per se”, as the structure of the claim is still mere code after the preamble, and since “Non-limiting examples of claims that are not directed to any of the statutory categories include: (ii) Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” the examiner asserts that claims 18 and 19 still do not meet a statutory category of 35 U.S.C. 101. See MPEP 2106.03 I.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as information (often referred to as “data per se") or a computer program per se (often referred to as “software per se") when claimed as a product without any structural recitations. In the case of claim 18, the claim is directed to a “computer program product” which has no recited structure. While the structure of a generic computer is recited in the claim, it is in the form of a functional limitation.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan et al. (US PGPUB 2017/0016430 A1).

It is noted that several claims contain Markush groups. In these instances, where claim limitations are not directly addressed it is because they are listed in the alternative to the claim limitations which are addressed.

Regarding claim 1, Swaminathan teaches a method for improving reporting of operational data from a wind turbine (abstract) during operation thereof; said method comprising the steps of:
i) controlling the operation of said wind turbine (52) by using a control system (82);
ii) during a predetermined time segment allowing one or more sensors (54) to sense one or more parameter values representing the magnitude of power production of said wind turbine (“electrical power production” para. 21) and allowing said sensors to transmit said one or more parameter values to said control system (para. 23);
iii) from said one or more parameter values transmitted to said control system in step ii), allowing said control system to determine a total production of energy within said time segment (“electrical power production” para. 21, “first time period data” para. 5);
iv) from said one or more parameter values transmitted to said control system (“historical data” para. 14), allowing said control system to determine an accumulated value, representing an accumulated production of energy by said wind turbine until the end of said specific time segment (para. 14, 22);
v) allowing said control system (CS) to transmit, to a monitoring system (73), data determined in step iii) and iv) (para. 40-41);
vi) repeating steps i) - v) during subsequent time segments (para. 34 “every second...”);
vii) over a time span comprising several of said time segments, allowing said monitoring system to assess the reliability of data relating to the total production of energy in a specific time segment of said time span, and optionally allowing said monitoring system to correct such data (via Data Quality and Filtering System 74, para. 41) in case such information is assessed as being unreliable, thereby obtaining corrected data relating to an estimated total production of energy during one or more specific time segments within said time span (via the models generated and selected, para. 33), wherein in step vii) said data being assessed as being unreliable is being corrected by interpolation of data (“adding certain missing data points” para. 41), wherein in respect of a specific segment in respect of which the total production of energy in that time segment is assessed as being unreliable, said estimated total production of energy is found by performing an interpolation between data relating to an accumulated production of energy by said wind turbine until the end of a first time segment, and data relating to an accumulated production of energy by said wind turbine until the end of a second time segment; wherein said first time segment is preceding said specific segment, and wherein said second time segment is following said specific time segment (“smoothing data points” para. 41).

Regarding claim 2, Swaminathan et al. discloses all of claim 1 as above, wherein in step vii) said data being assessed as being unreliable by said monitoring system, for the following reasons: data in respect of one or more of said time segments to be transmitted by said control system not been received by said monitoring system (“missing data points” para. 24).

Regarding claim 3, Swaminathan et al. discloses all of claim 1 as above, wherein said parameter values representing power production of said wind turbine as determined in step ii) relates to the following: average power produced in respect of said time segment (“a time series of incoming data may be used to calculate a mean value for the time series” para. 26).

Regarding claim 6, Swaminathan et al. discloses all of claim 1 as above, wherein said time span has a duration selected from the ranges 1- 300 min. (“last 4 hours” para. 41).

Regarding claim 7, Swaminathan et al. discloses all of claim 1 as above, wherein said time span has a duration selected from the ranges 0.1-1800 sec (“last 5 minutes” para. 41).

Regarding claim 8, Swaminathan et al. discloses all of claim 1 as above, wherein each time segment within said time span has equal durations (para. 41).

Regarding claim 9, Swaminathan et al. discloses all of claim 1 as above, wherein said method is being performed automatically (para. 14).

Regarding claim 10, Swaminathan et al. discloses all of claim 1 as above, wherein said method is performed continuously or regularly in respect of successive time spans (para. 35).

Regarding claim 11, Swaminathan et al. discloses all of claim 1 as above, wherein one or more of said sensors senses one or more parameter values representing active power production of said wind turbine (“electrical power production” para. 21).

Regarding claim 12, Swaminathan et al. discloses all of claim 1 as above, wherein said method involves keeping a data log (data store 56), logging a data set originating from said monitoring system and relating to one or more of the following entries: data determined in step ii) and/or iii) and/or iv); corrected data as determined in step vii) (all described in para. 22).

Regarding claim 13, Swaminathan et al. discloses all of claim 1 as above, wherein said corrected data as determined in step vii) relates to an estimated total production of energy in one or more specific time segments of said time span (“electrical power production” para. 21, para. 41).

Regarding claim 14, Swaminathan et al. discloses all of claim 1 as above, wherein said method involves keeping a data log (data store 56), logging a data set originating from said monitoring system and relating to one or more of the following entries: data determined in step ii) and/or iii) and/or iv); corrected data as determined in step vii) (all described in para. 22); wherein a first original data log (DL) is being kept which logs and stores original data received the monitoring system (“measurements captured via sensors 54” para. 22); and wherein a second data log (CDL) is being kept, which logs and stores logs corrected data which represents original data which has been corrected by the method (via the models as described in para. 22).

Regarding claim 18, Swaminathan et al. discloses a computer program product, which when loaded and/or operating on a computer, configured said computer for (Abstract) improved reporting of operational data relating to a power production from a wind turbine (WT) during operation thereof; said computer program product comprising (Abstract): i) controlling the operation of said wind turbine (52) by using a control system (82);
ii) during a predetermined time segment allowing one or more sensors (54) to sense one or more parameter values representing the magnitude of power production of said wind turbine (“electrical power production” para. 21) and allowing said sensors to transmit said one or more parameter values to said control system (para. 23);
iii) from said one or more parameter values transmitted to said control system in step ii), allowing said control system to determine a total production of energy within said time segment (“electrical power production” para. 21, “first time period data” para. 5);
iv) from said one or more parameter values transmitted to said control system (“historical data” para. 14), allowing said control system to determine an accumulated value, representing an accumulated production of energy by said wind turbine until the end of said specific time segment (para. 14, 22);
v) allowing said control system (CS) to transmit, to a monitoring system (73), data determined in step iii) and iv) (para. 40-41);
vi) repeating steps i) - v) during subsequent time segments (para. 34 “every second...”);
vii) over a time span comprising several of said time segments, allowing said monitoring system to assess the reliability of data relating to the total production of energy in a specific time segment of said time span, and optionally allowing said monitoring system to correct such data (via Data Quality and Filtering System 74, para. 41) in case such information is assessed as being unreliable, thereby obtaining corrected data relating to an estimated total production of energy during one or more specific time segments within said time span (via the models generated and selected, para. 33), wherein in step vii) said data being assessed as being unreliable is being corrected by interpolation of data (“adding certain missing data points” para. 41), wherein in respect of a specific segment in respect of which the total production of energy in that time segment is assessed as being unreliable, said estimated total production of energy is found by performing an interpolation between data relating to an accumulated production of energy by said wind turbine until the end of a first time segment, and data relating to an accumulated production of energy by said wind turbine until the end of a second time segment; wherein said first time segment is preceding said specific segment, and wherein said second time segment is following said specific time segment (“smoothing data points” para. 41).

Regarding claim 19, Swaminathan et al. discloses all of claim 18 as above, including a SCADA (Supervisory Control And Data Acquisition System) (the system shown in Fig. 2 which performs the functions identified in the specification for a SCADA system) comprising a computer program production as defined in claim 18 (see above).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0370348 A1 discloses a system and method for assessing farm-level performance of a wind farm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745